Citation Nr: 9920521	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an effective date prior to July 15, 1992, 
for a grant of service connection for a back disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for fibrocystic breast 
disease of the left breast.  

4.  Entitlement to an initial evaluation greater than 
10 percent for the residuals of a right knee injury.

5.  Entitlement to a temporary total rating based on a period 
of hospitalization from June 10, 1994 to July 5, 1994.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
October 1983.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's knee disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  This issue has been recharacterized 
accordingly.  

The Board notes that in November 1995 the RO, among other 
things, denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  

The claimant timely appealed the above determination and was 
issued a statement of the case.  However, she did not file a 
timely substantive appeal.  The issue of entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability is therefore not an issue 
on appeal.

The Board further notes that the issue of a total rating for 
the veteran's back disability requiring hospital treatment 
was not certified on appeal to the Board.  The record shows 
that the issue was adjudicated in a September 1995 rating 
decision.  The veteran filed a notice of disagreement in 
October 1995 and a statement of the case was issued in 
November 1995.  The veteran submitted a statement received by 
the RO in December 1995, wherein she asserted that she was 
entitled to a 100 percent evaluation for her service-
connected back disability because of her hospital treatment.  

The Board finds that this statement constitutes a substantive 
appeal, which was timely filed.  38 C.F.R. §§ 20.202, 
20.302(b) (1998).  Accordingly, the issue of whether 
entitlement to a temporary total rating for the service-
connected back disability under 38 C.F.R. § 4.29 is warranted 
is addressed in this decision.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran did not appeal the April 1984 determination 
wherein the RO denied her claim for service connection for a 
back disorder and the determination is final.  

2.  The veteran abandoned her back disorder claim in 
connection with her second application dated in July 1984. 

3.  The claim received by the RO on July 15, 1992, 
establishing the veteran's intent to seek service connection 
for a back disorder constitutes a reopened claim. 

4.  Entitlement to service connection for a back disability 
arose in connection with a VA examination dated in 
August 1992, and receipt of service medical records in the 
veteran's possession.  

5.  The claim for service connection for fibrocystic disease 
of the left breast is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

6.  The evidence of record shows that the residuals of the 
right knee disability consist of complaints of pain when 
bearing weight directly on the knee and clinical findings of 
tenderness in the area of the anterolateral joint line.

7.  The probative medical evidence does not show that the 
impairment of the tibia is manifested by greater than mild 
knee disability.  

8.  The hospitalization of the veteran during the period from 
June 10, 1994 to July 5, 1994, did not involve treatment in 
excess of 21 days for a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to July 15, 
1992, for a grant of service connection for a back disorder 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.158(a), 3.400(b)(2)(i), (q)(2), 
3.655(b) (1998).

2.  The claim for service connection for fibrocystic disease 
of the left breast is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

3.  The criteria for an initial evaluation in excess of 
10 percent for the residuals of a right knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5262 (1998).  

4.  The criteria for a temporary total rating based on 
hospitalization from June 10, 1994 to July 5, 1994, have not 
been met.  38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date, 
prior to July 15, 1992, for a grant of 
service connection for a back disorder.

Factual Background

The record contains an application for compensation (VA Form 
21-526) received by the RO on January 24, 1984.  The 
application shows that the veteran requested service 
connection for a back strain.  

In an April 1984 rating decision, the RO denied service 
connection for low back strain.  The decision shows that the 
service medical records did not show treatment for a back 
disorder and noted that the service medical records may have 
been incomplete.  

The veteran filed a second application for compensation, 
which the RO received on July 20, 1984, requesting service 
connection for low back strain and a right knee disorder.  

A November 1984 letter from the VA Chief of the Medical 
Administration Service shows that the veteran's records were 
not received from her following a plastic surgery 
consultation at a private medical facility.  The letter shows 
that the examination request would be returned to the RO, 
unless the VA medical facility was contacted by the veteran.  

A May 1985 report of field examination shows that an examiner 
was enlisted to contact the veteran and secure her assistance 
in locating the claims file.  

The RO notified the veteran in a June 1985 letter that it 
could not take any further action on her claim unless she 
indicated her willingness to report for an examination.  The 
RO indicated in the letter that it would reconsider the claim 
when an examination was completed.  

A report of contact dated on July 15, 1992, shows that the 
veteran gave her claims file and service medical records to a 
representative of the Texas Veterans Commission at the VA 
outpatient treatment facility in Austin, Texas.  

The record contains a claim filed by the veteran that was 
received on July 15, 1992 requesting to continue her claimed 
disabilities for her right knee and back disorder and also 
apply for service connection for fibrocystic disease and 
post-traumatic stress disorder.  

In an August 1992 VA examination, the examiner diagnosed 
lumbar and thoracic pain secondary to muscle strain.  The 
veteran reported injuring her back in a fire department 
exercise during service and that she has had intermittent 
pain since that time.  

In a February 1993 rating decision, the RO granted service 
connection for a low back strain, effective July 15, 1992.  
The rating decision shows that the RO predicated its 
determination on the service medical records and VA 
examinations performed in August 1992 and January 1993. 

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1998).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim."  38 C.F.R. § 3.155.  Such 
an informal claim must identify the benefit sought; and, upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.

According to the statute, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999).

Applicable law and regulation provides an exception to the 
foregoing rule, where the effective date for disability 
compensation shall be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award based upon the submission of 
new and material evidence under § 3.156, other than service 
department records received after final disallowance will be 
the date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).


Where the new and material evidence consists of service 
department records, the effective date of the award will be 
assigned "[t]o agree with evaluation (since it is considered 
these records were lost or mislaid) or date of receipt of 
claim on which prior evaluation was made, whichever is later, 
subject to rules on original claims filed within 1 year after 
separation from service."  38 C.F.R. § 3.400(q)(2).

Analysis

In the case at hand, the Board finds that the criteria for an 
earlier effective date have not been met.  The veteran's 
claim for an earlier effective date turns on the disposition 
of her prior claim of service connection for a back disorder.  
Initially the Board notes that the veteran's claim of service 
connection for a back disorder was denied in an April 1984 
rating decision.  The record shows that the veteran was 
notified of the RO's determination in an April 1984 notice.  
The letter was mailed to the veteran's address indicated in 
her application.  

The law provides that if no notice of disagreement is filed 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided by 
regulation.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  The Board finds that the April 1984 
determination wherein the RO denied the veteran's claim for 
service connection for a back disorder is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1983).

The record shows that the veteran filed a second application 
requesting service connection for her back disorder in 
July 1984, three months following the April 1984 rating 
decision.  The Board finds that the veteran abandoned her 
claim in connection with her second application.  This 
conclusion is established by the veteran's failure to submit 
evidence required to adjudicate her claim and her failure to 
report for a VA orthopedic examination.  

"Where the VA notifies a claimant of the need for further 
evidence and the claimant fails to respond within one year of 
that notice, the claim is deemed to have been abandoned. ... 
[I]ndividuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits."  Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991) (citing 38 U.S.C. 
§ 3003(a) (1988), currently codified at 38 U.S.C. § 5103 
(1994)); see also 38 C.F.R. § 3.158 (1998).  

The record establishes that the veteran failed to submit 
evidence necessary to adjudicate her claim by retaining her 
service medical records.  The record shows that the veteran 
was given her records in connection with a plastic surgery 
consultation at a private facility.  The RO mailed a letter 
to the veteran in November 1984 stating that she was given 
her records following the private consultation and that the 
records had not been returned to the VA facility.  The letter 
shows that veteran was further informed that her claim could 
not be evaluated without the records.  The veteran was 
contacted and interviewed by a field examiner in May 1985 
regarding the location of the missing records.  
Notwithstanding the RO's notice and the field examiner's 
efforts, the medical records were not returned to VA. 

In her September 1993 personal hearing, the veteran reported 
that she returned her records following the private 
consultation to an orderly dressed in a white hospital 
uniform.  She testified that this is the last time she saw 
her hospital records.  She further reported that the records 
were mailed to her by the hospital or VA.  

The Board does not find the veteran's testimony to be 
credible in light of the fact that the records were in her 
possession and submitted by her in July 1992.  While it is 
possible that the records were returned to the VA medical 
facility in October 1984 and subsequently mailed to her, the 
record does not reflect that the records were subsequently 
mailed to her.  Rather, the findings of the field examiner in 
May 1985 and the subsequent reappearance of the records in 
July 1992 are consistent with a conclusion that the veteran 
had possession of the records the entire time.  

The record does not contain the envelope in which the records 
could have been mailed to her or her family for the Board to 
conclude otherwise.  Moreover, interviews of personnel at the 
VA medical facility show that it did not have custody of the 
records following the private medical consultation.  

In light of the foregoing, the Board finds that the veteran 
did not submit the requested evidence within one year of the 
request made by the field examiner and the RO in its 
November 1984 notice; hence, the claim will be considered 
abandoned.  38 C.F.R. § 3.158(a).  

Secondly, the veteran was informed in a June 1985 letter that 
the RO could not take further action on her claim unless she 
reported for a VA examination.  The letter also shows that 
she had not completed the examination scheduled in 
September 1984, and for that reason it had no choice but to 
deny the claim.  The record does not show that the veteran 
responded to the RO's inquiry.  The letter was mailed to the 
address indicated by the veteran in her second application 
for compensation.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The veteran's second application is predicated on a reopened 
claim which was previously disallowed in light of the prior 
adjudication of her back disorder claim by the RO in 
April 1984.  The record reflects that a current VA orthopedic 
examination of the veteran had been scheduled and requested 
the veteran's assistance to complete the examination.  Under 
these circumstances, the Board finds that the veteran failed 
to report to the examination.  The pertinent law provides in 
such circumstances that the claim shall be denied.  

The Board notes that failure to report for a VA examination 
in cases of an alternative known address may preclude a 
finding of abandonment.  See Hyson v. Brown, 5 Vet. App. 262, 
264-65 (1993).  The record shows that the June 1985 notice 
was mailed to the veteran's post office box as reported by 
the field examiner in the May 1985 report as the latest 
address of record.  While the notice shows a different zip 
code than the report, the record does not show that the 
letter was returned as undeliverable.  The Board also notes 
that the record contains three different addresses of the 
veteran for this period following service.  These addresses 
are neither possible or plausible addresses in light of the 
field examiner's inability to ascertain the veteran's place 
of residence.  

The Board notes that it has applied the current regulatory 
law regarding abandoned claims and failure to report for VA 
examinations.  Where a regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the "version most 
favorable to appellant" applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the veteran 
abandoned her claim in 1985, the Board concludes that the 
administrative process had been concluded.  Hence, Karnas 
does not apply.  See Jones v. West, 12 Vet. App. 98, 104 
(1998).  

The regulations provide that in cases of abandoned claims 
"should the right to benefits be finally established ... 
compensation based on such evidence shall commence not 
earlier than the date of filing the new claim."  38 C.F.R. 
§ 3.158(a).  Here, the new claim was filed received on 
July 15, 1992.

The criteria for determination of effective dates predicated 
on new and material evidence received after final 
disallowance provides that the effective is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  The record shows that 
the entitlement arose when the veteran underwent an 
August 1992 VA orthopedic examination.  The record also shows 
that the RO received service medical records from the missing 
claims file to adjudicate the claim.  

Under the regulations where new and material evidence 
consists of service department reports, the effective date is 
made retroactive to the date of the original claim.  
38 C.F.R. § 3.400(q)(2); Spencer v. Brown, 4 Vet. App. 283, 
293 (1993).  Reading this regulation in concert with the 
abandoned claims regulation, the Board finds that there is no 
basis on which to assign an effective date prior to the 
reopened claim dated on July 15, 1992.  The service 
department reports in light of the discussion above were 
neither lost nor mislaid, but rather in the possession of the 
veteran.  In addition, the entitlement to service connection 
for a back disability did not arise until the August 1992 VA 
orthopedic examination was conducted.  

The evidence of record shows that the veteran submitted the 
missing records to the clinic on the week of July 6, 1992.  
Her claim establishing her intent to seek service connection 
for a back disorder was received by the RO on July 15, 1992.  
The applicable law does not provide a basis for assigning an 
effective date prior to the date of filing the new claim.  
38 C.F.R. §§ 3.158(a), 3.400(b), (q).  Accordingly, the Board 
finds that the criteria for an effective date, prior to 
July 15, 1992, for a grant of service connection for a back 
disorder have not been met. 


II.  Entitlement to service connection 
for fibrocystic breast disease of the 
left breast.  

Factual Background

A September 1984 VA examination report shows that the veteran 
had bilateral silicone implants performed by a Philippine 
plastic surgeon.  On physical examination, the examiner found 
a 3-4 millimeter diameter cystic mass in the lateral aspect 
of the left breast.  The impressions were post-operative 
silicone implants, both breasts, and mild fibrocystic disease 
of the left breast.  

A private examination report shows that the veteran was 
referred from the VA medical facility for evaluation of a 
left breast mass in October 1985.  Physical examination 
revealed the absence of any dominant lump in the overlying 
breast tissue or breast lumps, right or left.  The examiner 
noted that he did not feel anything that alarmed him in 
either breast.  

On VA examination in August 1992, the examiner found no 
problem with the implants and no capsular syndrome or 
problems with scarring.  The examiner noted that there were 
some fibrocystic changes in the left breast.  Post-surgical 
scars under both breasts were very small and nontender and 
had good cosmetic appearance.  The diagnosis was status post 
cosmetic breast augmentation.  

In a September 1993 personal hearing, the veteran reported 
that her fibrocystic breast disease was first diagnosed in 
1984.  She also reported that it was manifested by little 
lumps.  

The VA examiner in an October 1993 examination did not 
appreciate fibrocystic changes on physical examination.  The 
diagnosis was status post bilateral breast implants, no other 
breast abnormality apparent.  

A June 1994 magnetic resonance imagining (MRI) report of the 
chest shows impressions of intracapsular rupture of the left 
breast with no extravasation of silicone seen, and intact 
right breast implant.  The report shows that the study was 
incomplete.  

A MRI report shows that images of the breasts were taken in 
October 1998.  The findings included no evidence of capsular 
rupture and no gross masses within the breast parenchyma.  
The impression was no evidence of rupture.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

For the purposes of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is generally presumed.  Arms v. West, 12 Vet. App. 188, 
193 (1999) (citing Robinette v. Brown, 8 Vet. App. 69, 75 
(1995)).

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in her claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under § 5107(a) includes the duty 
to obtain pertinent records.  See Block v. Brown, 7 Vet. App. 
343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991).

Further, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding 
that entitlement need not be established by a fair 
preponderance of the evidence).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

With respect to the first element, the record contains a VA 
examination report dated in August 1992.  The examiner found 
fibrocystic changes of the left breast on physical 
examination.  The Board finds that this report constitutes 
medical evidence of a current disability.  Although there are 
several medical examinations of record which do not establish 
the presence of fibrocystic disease, for the limited purpose 
of determining whether the claim is well grounded, the 
credibility of the evidence is generally presumed.  See Arms, 
supra.

As to the second element, the service medical records do not 
show that fibrocystic disease was diagnosed during service.  
The service medical records do contain a surgical 
consultation sheet, which shows that the veteran had breast 
augmentation surgery performed in 1981.  


The veteran has also testified that her breast augmentation 
procedure was performed during service in 1981.  The evidence 
of record shows that the procedure was performed by a 
physician in the Philippines, rather than a military 
physician.  Nonetheless, the probative lay and medical 
evidence of record establishes an inservice injury in the 
form of breast augmentation surgery. 

The probative medical evidence does not establish the third 
element of a well grounded claim, specifically it does not 
show that findings of fibrocystic disease are linked to the 
breast implant procedure.  The Board notes that the issue of 
whether fibrocystic disease is linked to the veteran's 
silicone breast implants requires competent medical evidence.  

Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for the statements or testimony to be 
probative as to the facts under consideration).  

In the case at bar, the evidence showing fibrocystic disease 
of the left breast does not link the disease to the silicone 
breast implants.  This evidence consists of the 
September 1984 and August 1992 VA examinations.  Neither of 
the examiners link the fibrocystic changes noted on 
examination to the breast implants.  Because competent 
medical evidence of a nexus has not been submitted, the Board 
finds that the veteran's claim is not well grounded.  

The Board notes that the September 1984 diagnosis of 
fibrocystic disease is within one year following the 
veteran's separation from service.  Fibrocystic disease, 
however, is not a disease listed in the regulation that is 
subject to service connection on a presumptive basis.  See 
38 C.F.R. § 3.309(a).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim.  
The appellant has not indicated the existence of any evidence 
that has not already been obtained that would well ground her 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to her claim for 
service connection for fibrocystic disease prior to the 
submission of a well grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997).

As the veteran's claim for service connection for fibrocystic 
disease of the left breast is not well grounded, the doctrine 
of reasonable doubt has no application to the claimant's 
case.


III.  Entitlement to an initial 
evaluation greater than 10 percent for 
the residuals of a right knee injury.

Factual background

The service medical records show that upon physical 
examination of her right knee, the veteran had a slightly 
movable bony mass at the right tibial tubercle area.  The 
veteran had bony ossicles excised from the right knee in 
November 1981.  

In an August 1992 VA examination, the veteran reported that 
her right knee was painful when placing pressure on it while 
bending or crawling.  On physical examination, the examiner 
noted pain on palpation over the scar, which ran 
7.5 centimeters over the right patella.  The examiner found 
no subluxation or lateral instability or atrophy of the knee.  
Range of motion in terms of extension and flexion were 
completely normal without pain.  The examiner also noted no 
crepitus.  

The diagnosis was history of right knee fracture, status post 
surgery to remove fragments.  X-rays of the right knee were 
unremarkable.  The examiner found no fracture, subluxation, 
loose bodies within the joint space and noted that the joint 
space was well-maintained and adjoining bones were intact.  

The veteran reported in an October 1993 VA examination that 
she had good range of motion and could walk normally, but 
could not get down on her right knee without considerable 
pain.  Physical examination revealed no swelling or 
deformity.  Flexion was 140 degrees and extension was 
0 degrees, with no instability.  The examiner found 
tenderness to palpation in the area of the anterolateral 
joint line.  The diagnosis was status post tibial fracture 
with some residual tenderness and inability to kneel on the 
right knee.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

The functional loss may be due to pain which is supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups"  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.  

Limitation of flexion of the knee to 60 degrees warrants a 
noncompensable evaluation and to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5260.  
Limitation of extension of the knee to 5 degrees warrants a 
noncompensable evaluation, and to 10 degrees warrants an 
evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The normal arc of motion for the knee is from 
0 degrees of extension to 145 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.

The criteria for impairment of the tibia and fibula provide a 
10 percent evaluation for malunion with slight knee 
disability and a 20 percent evaluation for moderate knee 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.




The applicable provisions in the schedule of ratings provide 
a 10 percent evaluation for superficial, poorly nourished 
scars, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is warranted 
for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

The schedule also provides that scars may be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding 
that entitlement need not be established by a fair 
preponderance of the evidence).

Analysis

The Board finds that the veteran has presented a well-
grounded claim for an increased rating for her service-
connected right knee disability within the meaning of 
38 U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The Board finds that the probative medical evidence does not 
show that an initial evaluation greater than 10 percent for 
the residuals of a right knee injury is warranted.  
Specifically, the probative medical evidence does not show 
that the malunion of the tibia and fibula is manifested by 
greater than mild knee disability to warrant a higher 
evaluation. 

The Board notes that the terms "moderate" and "moderately 
severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The medical evidence shows that the veteran's right knee 
disability is manifested by complaints of pain when bearing 
weight on the knee and clinical findings of tenderness in the 
area of the anterolateral joint line.  The May 1996 
radiographic report shows no evidence of degenerative 
changes, fractures, or loose bodies in the joint space.  The 
VA examination reports show full range of motion of the knee, 
normal walking, and no swelling or deformity.  The Board 
finds that this disability picture more nearly approximates 
the criteria required for impairment of the tibia and fibula 
manifested by slight knee disability than impairment 
manifested by moderate knee disability.  See 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5262.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  In this case, the Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).


X-rays of the right knee do not establish findings of 
degenerative arthritis to warrant consideration of the 
disability pursuant to Diagnostic Code 5003.  The Board has 
also considered other diagnostic codes related to the knee 
and leg.  The probative medical evidence does not show 
instability of the right knee, or limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  

The Board has also considered whether functional loss due to 
pain pursuant to 38 C.F.R. §§ 4.40, 4.45 as articulated by 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in DeLuca.  The clinical 
findings do not show any limitation of motion of the right 
knee.  The August 1992 VA examiner found that the range of 
motion was normal without pain.  The Board also notes that 
Diagnostic Code 5262 is not predicated on range of motion, 
and thus the provisions of §§ 4.40 and 4.45, with respect to 
functional loss due to pain do not apply.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

The probative medical evidence also shows that the residuals 
of the excision of the bony ossicles from the right knee are 
manifested by a surgical scar.  In this regard, a separate 
evaluation for the operative scar would be available so long 
as none of the symptomatology associated with the scar is 
duplicative of or overlapping with the symptomatology 
associated with musculoskeletal disability contemplated under 
Diagnostic Code 5262.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

The schedular criteria provide an evaluation of 10 percent 
for superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Here, a separate evaluation is not warranted because 
the medical evidence shows that the scar is well-healed.  
Although the medical evidence shows pain and tenderness to 
the area, this symptomatology supports the compensable 
evaluation currently provided under Diagnostic Code 5262.  
Thus, a separate evaluation is not warranted for the post-
operative scar. 


As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a 
higher evaluation with respect to the veteran's service-
connected right knee disability, for the reasons discussed 
herein.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert, 1 Vet. App. at 56.  Accordingly, 
the Board finds that the criteria have not been met for a 
schedular evaluation greater than 10 percent.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.71a, Diagnostic Code 5262.  In 
addition, the Board has considered whether separate ratings 
in excess of 10 percent are warranted for separate periods of 
time based on the facts found.  Fenderson, 12 Vet. App. at 
126.


V.  Entitlement to a temporary total 
rating for a period of hospitalization 
from June 10, 1994 to July 5, 1994.

Factual Background

The veteran was service connected for low back strain in a 
February 1993 rating decision and assigned an evaluation of 
10 percent.  

VA inpatient treatment records show that the veteran was 
admitted on June 10, 1994 and discharged on July 5, 1994.  
The discharge summary shows axis I diagnoses of polysubstance 
abuse and post-traumatic stress disorder and an axis II 
diagnosis of mixed personality disorder, borderline.  The 
"hospital course" section of the discharge summary shows that 
the veteran was admitted secondary to alcohol dependence.


Service connection has been granted for residuals of a right 
knee injury, with fracture of the right tibial plateau, 
postoperative, evaluated as 10 percent disabling; and for low 
back strain, evaluated as 10 percent disabling.  The combined 
schedular evaluation is 20 percent.

Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days.  38 C.F.R. § 4.29.

The regulation also provides that notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  38 C.F.R. § 4.29(b).

Analysis

In summary, the VA inpatient treatment records reflect that 
treatment for the period in question was for alcohol abuse.  
The veteran is not service-connected for substance abuse.  
The veteran contended in her December 1995 appeal that she 
was prescribed medication for her back during the 
rehabilitation process.  

Following a review of the inpatient treatment records the 
Board finds that there is no medical evidence that the 
hospitalization was due to the service-connected back 
disability.  The Board notes that while the records shows 
that the veteran was treated for disorders other than the 
alcohol dependence, the records do not show complaints or 
treatment linked to the veteran's back disability.  While the 
probative medical evidence shows four discharge medications 
were prescribed, the records do not link any of the 
medications to the claimed back treatment.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Here, the VA inpatient treatment 
records do not show that the veteran was treated for the 
service-connected back strain, or for the service-connected 
disability of the right knee, the only disabilities for which 
service connection has been granted, for a period in excess 
of 21 days.  Therefore, the veteran's claim must be denied.


ORDER

Entitlement to an effective date, prior to July 15, 1992, for 
a grant of service connection for a back disorder is denied.  

The appellant not having submitted a well grounded claim of 
entitlement to service connection for fibrocystic breast 
disease of the left breast, the appeal is denied.  

Entitlement to an initial evaluation greater than 10 percent 
for the residuals of a right knee injury is denied.

Entitlement to a temporary total rating for a period of 
hospitalization from June 10, 1994 to July 5, 1994, is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for PTSD is well grounded, 
and accordingly VA's statutory duty to assist attaches to the 
claim.  38 U.S.C.A. § 5107 (West 1991).  In this regard, the 
veteran testified at a September 1993 personal hearing that 
she was raped on three separate occasions during service.  
The record contains an October 1993 VA examination report 
where the examiner diagnosed PTSD secondary to rape.  
Accordingly, the record contains evidence of inservice 
stressors per the veteran's history, a diagnosis of PTSD, and 
a link between the asserted stressors and the diagnosis of 
PTSD.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor(s).  38 C.F.R. § 3.304(f) (1998).  In this 
case, the claim is predicated on a non-combat related sexual 
assaults.  Hence, there must be corroborative evidence in 
addition to the lay testimony of the veteran of the claimed 
inservice stressors.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

The record contains service personnel records including 
airmen performance reports and several statements of the 
veteran which appear to have been drafted during service.  
These service personnel records and the veteran's statements 
do not make specific reference to the inservice rapes claimed 
by the veteran.  This evidence does not constitute credible 
supporting evidence of the sexual assaults reported by the 
veteran.  

Remand is warranted in the case at hand in light of the 
Court's decision in Patton v. West, 12 Vet. App. 272 (1999).  
The Court noted that VA has undertaken a special obligation 
to assist a claimant who has submitted a well-grounded claim 
in producing corroborating evidence of an inservice stressor.  
Id. at 280 (citing VA Adjudication Manual M21-1, Part III, 
para. 5.14(c)(8), (9)).  In this regard, behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an inservice stressor.  Specifically, the M21-1 
provisions provide that secondary evidence may need to be 
interpreted by a clinician especially if it involves behavior 
changes and whether such evidence bears a relationship to the 
medical diagnoses.  See M21-1, Part III, para. 5.14(c)(9).  

Due to the complexity of the veteran's service personnel 
records in terms of the factors listed under paragraph 
5.14(c)(8) of the VA adjudication manual, the Board finds 
that interpretation by a medical clinician is warranted.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding 
that the Board is not competent to supplement the record with 
its own unsubstantiated medical conclusions).  Hence, remand 
is necessary to verify whether the asserted sexual assault 
stressors occurred and to obtain additional evidentiary 
development called for by M21-1 for claims based on personal 
assault.  Patton, 12 Vet. App. at 282.  

The Board also finds that a contemporaneous and thorough VA 
examination of the veteran is warranted.  As noted above, the 
veteran reported stressors consisting of three rapes during 
service.  The evidence of record, also shows that the veteran 
has reported numerous other pre-and postservice stressful 
incidents.  As shown in a June 1994 VA admission, these 
traumatic incidents include: physical abuse by her father 
until age 17, a rape incident at age 17, and two rapes at age 
35 following service.  The Board notes that the October 1993 
VA examiner based her opinion of PTSD secondary to rape 
solely on the claimed inservice sexual assaults.

In addition to PTSD, there are also numerous other 
psychiatric diagnoses shown in the record since the most 
recent VA psychiatric examination.  The postservice 
diagnoses, assessments, and impressions include PTSD, 
polysubstance abuse, mixed personality disorder, personality 
disorder, and depressive disorder. 

Moreover, the service personnel records have not been 
reviewed by a VA examiner in connection with the veteran's 
PTSD claim.  Thus, a contemporaneous VA examination with 
opinions based upon a review of the entire record would be 
instructive with regard to the appropriate disposition of the 
issue submitted for appellate consideration.

On remand, the veteran should be afforded the opportunity to 
provide additional evidence.  In this regard, the VA 
Adjudication Manual notes that victims of inservice personal 
assault may find it difficult to produce evidence to support 
the occurrence of the stressor.  However, alternate sources 
are available that may provide credible support to a claim of 
an inservice personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  M21-1, 
Part III, 5.14(c); see also Patton, 12 Vet. App. 272.  

In this regard, the veteran has identified that the sexual 
assaults occurred during the period between January 1981 and 
December 1982, although no specific dates for each claimed 
assault have been provided.  The veteran should be provided 
an opportunity to describe each stressful event and the date 
the event occurred and to provide any alternate sources, 
which may corroborate her account of the event.  

In order to ensure that VA has fulfilled its duty to assist 
the veteran in developing facts pertinent to her claim, this 
case is REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to her claim 
of service connection for PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  

Regardless of the response from the 
veteran, the RO should secure all 
outstanding VA treatment records.

2.  The RO should afford the veteran the 
opportunity to submit any alternate 
available sources that may provide 
credible support to the inservice 
personal assaults to support her claim 
for service connection for PTSD, to 
include statements from relatives.  

She should be asked to provide any 
additional information possible regarding 
the stressful events claimed to have 
caused PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors she 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that she must be as specific 
as possible because without such details 
an adequate search for verifying 
information can not be conducted.  

3.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such request feasible.  

The RO should request military police 
reports for the military installation 
where the incident(s) was reported and 
the records from the social actions 
office at that installation.  The veteran 
noted that she reported being sexually 
molested by a "SP dog trainer" to the 
base police. 

The RO should also request the veteran's 
Airman Military Record (AF Form 7) from 
National Personnel Records Center.  

4.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
veteran to ascertain the nature of her 
PTSD symptomatology.  A VA examination is 
also necessary for a clinician to analyze 
the service personnel records in light of 
the factors listed in M21-1, Part III, 
para. 5.14(c)(8).  Specifically, to find 
whether there is evidence of behavior 
changes at the time of alleged stressor 
incidents, which might indicate their 
occurrence.  See M21-1, Part III, 
5.14(c)(9).

The claims file, a separate copy of this 
remand, and copies of the pertinent M21-1 
criteria with respect to personal assault 
claims should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examination report 
must be annotated in this regard. 

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
inservice stressor(s) are sufficient to 
produce PTSD.  With respect to the 
claimed inservice stressors, the examiner 
should review the secondary evidence and 
evidence of behavior changes shown in the 
service personnel records.  It is 
requested that the examiner interpret the 
behavior changes and evidence pertaining 
thereto and render an opinion whether the 
behavior changes are related to the 
claimed stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

The examiner should specifically comment 
on whether any preservice stressful 
incidences and/or pathology was 
exacerbated due to her experiences during 
service.  It is also requested that the 
examiner comment on the relationship 
between any postservice stressors and the 
current diagnosis of PTSD, if found.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions, and M21-1, Part III, 5.14(c).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

